PER CURIAM
Wife petitions for reconsideration of our opinion in Owens-Koenig and Koenig, 194 Or App 573, 95 P3d 1152 (2004), urging us to change the date that the judgment against husband is payable and the date from which interest on that judgment shall accrue. For reasons that would be of no interest or use to the bench, bar, or general public, we grant the petition and modify the disposition.
Reconsideration allowed; former disposition modified to award wife judgment in amount of $74,343 against husband plus simple interest at rate of nine percent per annum, payable in full on or before 270 days from issuance of appellate judgment in this case but no later than January 1, 2006; interest shall accrue from June 19, 2003, but shall not be payable until principal balance is due; otherwise affirmed.